Title: To James Madison from Elias Vander Horst, 12 July 1804 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


12 July 1804, Bristol. “Since my last respects of the 27h. of March ⅌ the Ship Hardware, Capt. Burger, Via New-York, I have been favd. with your Circular of the 1st. of Octr. 1803. with Copy of the Laws passed at the last Session of Congress.
“Enclosed I have now the Honor of transmitting you an Acct. of Imports & Exports by American Vessels at this Port for the last half year ending the 30h Ulto., some of our latest News-Papers & a London Price Currt. also accompany them.
“The Kings Health is now variously represented and to such a height has party Spirit got, that it is extremely difficult, if not impossible, for people in general to learn its true State. I have however too much reason to believe it is not so good as could be wished.
“Our Season hitherto has been extremely favorable and should it continue so, our Harvest will in all probability be very abundant.”
